

113 HRES 360 IH: Expressing the sense of the House of Representatives that Congress should retain its authority to borrow money on the credit of the United States and not cede this power to the President.
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 360IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Fleming (for himself, Mr. Roe of Tennessee, Mr. Carter, Mr. Gosar, Mr. Marino, Mr. Culberson, Mr. LaMalfa, Mr. Gohmert, Mr. Posey, Mrs. Bachmann, Mr. Stutzman, Mr. Cassidy, Mr. Stockman, and Mrs. Lummis) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that Congress should retain its authority to borrow money on the credit of the United States and not cede this power to the President.That it is the sense of the House of Representatives that the Congress should retain its authority vested in article 1, section 8 of the Constitution to borrow money on the credit of the United States and not surrender its authority to establish the debt limit of the United States to the Executive Branch or allow the President to raise the debt ceiling unilaterally.